Case: 17-14405    Date Filed: 09/19/2018   Page: 1 of 4


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 17-14405
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 5:17-cv-00033-MCR-EMT



MICHAEL LEROY JOHNSON,

                                                            Petitioner-Appellant,

                                    versus

WARDEN,

                                                           Respondent-Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                             (September 19, 2018)

Before ED CARNES, Chief Judge, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Michael Leroy Johnson, a federal prisoner proceeding pro se, appeals the
              Case: 17-14405     Date Filed: 09/19/2018    Page: 2 of 4


district court’s dismissal of his 28 U.S.C. § 2241 petition for a writ of habeas

corpus.

      In 2005 Johnson pleaded guilty to two counts of producing child

pornography, 18 U.S.C. §§ 2251(a), 2252, and one count of transporting child

pornography in interstate commerce, 18 U.S.C. § 2252A(a)(1). He was sentenced

to a total of 140 years in prison, and we affirmed his convictions and sentence on

direct appeal. Johnson then filed a motion to vacate under 28 U.S.C. § 2255. The

district court denied that motion and his motion for reconsideration, and we denied

him a certificate of appealability. In 2017 Johnson filed this § 2241 petition,

arguing that he was innocent of the charged conduct because the government had

not proven the interstate commerce element of his convictions. Finding that

Johnson did not meet the requirements of § 2255(e)’s saving clause, the district

court dismissed his § 2241 petition for lack of jurisdiction.

      “Whether a prisoner may bring a petition for a writ of habeas corpus under

the saving clause of section 2255(e) is a question of law we review de novo.”

McCarthan v. Dir. of Goodwill Indus. Suncoast, Inc., 851 F.3d 1076, 1081 (11th

Cir. 2017) (en banc). Generally, a federal prisoner collaterally attacks the validity

of his federal conviction and sentence by filing a motion to vacate under 28 U.S.C.

§ 2255. Sawyer v. Holder, 326 F.3d 1363, 1365 (11th Cir. 2003). But under the

saving clause of § 2255(e), a prisoner may bring a habeas petition under § 2241 if


                                          2
               Case: 17-14405     Date Filed: 09/19/2018    Page: 3 of 4


the § 2255 remedy is “inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255(e).

      Johnson argues that § 2255(e) does not impose jurisdictional limits on

§ 2241 petitions. He is wrong. A district court may “exercise[ ] jurisdiction” over

a prisoner’s § 2241 claim “only if it [falls] within the saving clause of section

2255(e).” McCarthan, 851 F.3d at 1080; see also id. at 1081 (“Section 2255(e)

makes clear that a motion to vacate is the exclusive mechanism for a federal

prisoner to seek collateral relief unless he can satisfy the ‘saving clause’ at the end

of that subsection.”). Johnson relies on contrary decisions from the Third and

Seventh Circuits, but we are bound by McCarthan, not by the decisions of other

circuits. United States v. McGarity, 669 F.3d 1218, 1266 n.66 (11th Cir. 2012) (“It

is axiomatic that this Circuit is bound only by its own precedents and those of the

Supreme Court.”).

      Johnson argues that he still can bring this § 2241 petition because his first §

2255 motion was “inadequate or ineffective to test the legality of his detention.”

He asserts that it was “inadequate or ineffective” because at the time, his claim of

innocence would have failed under circuit precedent. But “[w]hether circuit

precedent was once adverse to a prisoner has nothing to do with whether his

motion to vacate his sentence is ‘inadequate or ineffective to test the legality of his

detention.’” McCarthan, 851 F.3d at 1085–86 (quoting 28 U.S.C. § 2255(e)); see


                                           3
               Case: 17-14405     Date Filed: 09/19/2018   Page: 4 of 4


also id. at 1080 (“[A] change in caselaw does not make a motion to vacate a

prisoner’s sentence inadequate or ineffective to test the legality of his detention.”)

(quotation marks omitted). Johnson could have “tested the legality of his

detention” in his first § 2255 motion “by requesting that we reconsider our

precedent en banc or by petitioning the Supreme Court for a writ of certiorari.” Id.

at 1087.

      Because Johnson has not shown that his § 2255 motion was “inadequate or

ineffective to test the legality of his detention,” he may not challenge his

convictions and sentence in this § 2241 petition.

      AFFIRMED.




                                           4